Citation Nr: 1821098	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for fracture of 5th metatarsal of right foot.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder, depressive disorder, schizophrenia, and nervousness.  

4.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1980 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at an October 2017 videoconference hearing.  A transcript of this hearing is of record.

Although the issue certified to the Board was for service connection for a nervous system disorder, the Veteran testified at her October 2017 Board hearing that she was not asserting a claim for a peripheral nerves disorder.  Rather, she clarified that she was seeking service connection for nervousness, which was related to her claim for an acquired psychiatric disorder.  Accordingly, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

After the statement of the case was issued in August 2014, additional VA treatment records from August 2014 to October 2017 and an November 2017 VA examination were associated with the claims file.  However, as this evidence is pertinent to issues that have been remanded for additional development, the Board finds no prejudice with proceeding with the adjudication of the appeal as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The issues of entitlement to a higher initial compensable evaluation for fracture of 5th metatarsal of right foot and entitlement to service connection for an acquired psychiatric disorder, a sleep disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus did not have its onset during active duty service, did not manifest within one year of separation, and was not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

At her October 2017 Board hearing, the Veteran testified that she was not treated for diabetes during service and was not diagnosed with diabetes until 15 or 20 years after service.  She was currently receiving treatment for diabetes with Metformin.  She did not assert any causal relationship between her current diabetes mellitus and her active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for diabetes mellitus.  At her December 1983 separation and associated report of medical history, no pertinent symptomatology was found or reported.  

Private treatment records in 2011 and 2012 reflect that the Veteran was receiving treatment for diabetes mellitus.  An October 2011 private treatment record documents that the Veteran's diabetes had been present for several years.  Her treating physician did not provide an initial date of diagnosis for her diabetes mellitus.  No etiological opinion was provided.  

The Veteran's medication for diabetes was among the list of active outpatient medications identified in VA treatment records from 2011 to 2014.  No VA treatment for the condition was documented.  

Based on a careful review of the subjective and clinical evidence, the preponderance of the evidence weighs against finding service connection for diabetes mellitus is warranted.  

There is no dispute in the record that the Veteran has a current diagnosis for diabetes mellitus.  

As a preliminary matter, the Board considered whether the Veteran is entitled to service connection for diabetes mellitus on a presumptive basis.  Diabetes mellitus is a chronic disease under 38 C.F.R. § 3.309, however, by the Veteran's own report, she was not diagnosed with diabetes until 15 or 20 years after discharge.  Moreover, the earliest documented medical evidence reflecting the Veteran's diagnosis for diabetes mellitus was in 2011, approximately 17 years after separation.  Although there is an indication in her private treatment records that her diabetes mellitus was diagnosed several years prior to 2011, those same records do not provide a specific initial date of diagnosis or indicate that her symptoms manifested within a year of her active duty service.  Therefore, the Board finds that the evidence does not show that the Veteran's diabetes mellitus manifested within one year of her discharge; nor does it show that she had continuous symptoms of diabetes mellitus following service.  Accordingly, service connection for diabetes mellitus, as a chronic disease, is not entitled to presumptive service connection.  See 38 C.F.R. §§ 3.303(b), 3.307(a).  

The Board finds that the Veteran has not presented any competent and credible evidence that her diabetes mellitus was etiologically related to her active duty service.  Notably, the Veteran did not provide any assertion of a causal connection between her diabetes mellitus and service when she testified at her October 2017 Board hearing.  Furthermore, the Veteran did not provide any medical opinion to support her claim.  Therefore, the Board finds that the available evidence does not support a finding that service connection for diabetes mellitus on a direct basis is warranted.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for diabetes on a direct or presumptive basis.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

With regard to the Veteran's higher initial compensable evaluation claim for fracture of 5th metatarsal of right foot, the Veteran testified at her October 2017 Board hearing that her service-connected right foot disability had worsened since her last VA examination in June 2014.  In particular, she reported that she was now experiencing chronic pain and arthritis in her right foot that affected her ability to stand for prolonged periods of time.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of her service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's fracture of 5th metatarsal of right foot may have worsened since her last VA examination, a remand is required to determine the current severity of her service-connected disability.

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran was provided with VA examinations in May 2012 and July 2014.  The VA examiners diagnosed the Veteran with personality disorder not otherwise specified (NOS) and psychotic disorder NOS.  No etiological opinion was provided by the May 2012 VA examiner.  The July 2014 VA examiner opined that the Veteran's current psychiatric diagnoses of personality disorder and psychotic disorder were less likely as not aggravated by her military service.  The VA examiner found that the Veteran's personality disorder traits were very likely present prior to her entering service, which were reflected in the symptoms that were endorsed on her entrance examination and repeated upon her discharge at her exit examination.  There was no evidence to suggest that military service had worsened the Veteran's personality disorder beyond the normal progression of the disorder.  Moreover, the VA examiner concluded that the Veteran's psychotic disorder NOS was likely related to her underlying personality disorder.  However, the VA examiner did not point to any specific evidence in the record to support this conclusion.  The VA examiner explained that there was no evidence that the Veteran's psychotic disorder was in any way related to, or aggravated by, her military service.  

For the reasons discussed below, the Board finds that the July 2014 VA examiner's opinion is inadequate.  First, the July 2014 VA examiner did not specifically address the Veteran's mental health treatment during service, including group therapy for depression, as well as other diagnoses for anxiety and adjustment disorder with mixed emotional features.  Second, the July 2014 VA examiner did not provide an underlying rationale for concluding that the Veteran's psychotic disorder NOS was related to her personality disorder, or for opining that the disorder was not related to, or aggravated by, service.  Third, VA and private treatment records, available at the time of the July 2014 VA examination, document that the Veteran had diagnoses for depressive disorder, anxiety and schizophrenia.  More recent VA treatment records show that schizophrenia has been the predominant diagnosis.  However, the July 2014 VA examiner did not discuss these diagnoses when rendering the opinion.  Finally, at her October 2017 Board hearing, the Veteran testified that she did not have mental health problems prior to service and that the depression, worry, and nervousness she experienced during service continued after her discharge and progressed into her current schizophrenia.  Although the July 2014 VA examiner determined that the Veteran's personality disorder existed prior to service, this finding conflicts with the Veteran's assertion that she had no preexisting mental health disorder.  The record does not include an opinion that addresses the Veteran's lay assertions regarding the onset and continuity of her mental health symptoms.  As detailed above, the July 2014 VA examiner's opinion is inadequate, therefore, a remand to obtain a supplemental VA opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

With regard to the Veteran's service connection claim for a sleep disorder, the Veteran explained at her October 2017 Board hearing that although she had been diagnosed with sleep apnea and used a continuous airway pressure (CPAP) machine, she was seeking service connection for her insomnia.  She described how her insomnia had affected her mentally, in particular, they affected her nerves and caused frustration.  She indicated that her sleep problems were related to her acquired psychiatric disorder.  Available private treatment records do show that the Veteran had a diagnosis for unspecified sleep disturbance.  See June 2011 private treatment record.  Otherwise, the clinical evidence of record indicates that her reported difficulty initiating sleep has been discussed as a symptom of either her mental health disorder or her sleep apnea.  See August 2009 and October 2009 VA treatment records and July 2014 VA examination.  The record does not include either a definitive diagnosis for the Veteran's sleep disorder or an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's sleep disorder may be related to her acquired psychiatric disorder, a remand to provide a VA examination to confirm her diagnosis and to determine the etiology of her sleep disorder is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for bilateral hearing loss, the Veteran underwent a June 2012 VA examination, where her audiological testing revealed that she had hearing loss for VA purposes for her right ear, but not her left ear.  See 38 C.F.R. § 3.385 (2017).  At a subsequent November 2017 VA examination, the audiological testing showed that the Veteran did not meet VA standards in either ear for hearing loss.  Id.  Both the June 2012 and November 2017 VA examiners did diagnose bilateral sensorineural hearing loss based on high frequency hearing loss (6000 to 8000 Hertz).  Each VA examiner also opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of her military service.  That determination was based on normal hearing tests during service and no significant threshold shift during service.  The VA examiners did not document the Veteran's in-service and post-service occupational or recreational noise exposure and did not provide an opinion as to the etiology of the Veteran's hearing loss.  For all of these reasons, the Board finds that the June 2012 and November 2017 VA examiners' opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Moreover, at the October 2017 Board hearing, the Veteran testified that she was exposed to noise during service due to her duties working on the flight line, where she exposed to the loud noise from the jets and her use of loud machinery, such as grinders, sanders and welding equipment.  The evidence shows that during service, she was in a hearing conservation program.  Finally, she indicated that she believed that her hearing had worsened. 

Because there is conflicting medical evidence about whether the Veteran has a current diagnosis for hearing loss in her right and/or left ear for VA purposes, and the record does not include an adequate etiological opinion, the Board finds that a new VA audiological examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for her fracture of 5th metatarsal of right foot, sleep disorder, mental health disorder, and bilateral hearing loss that are not currently of record.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of her service-connected fracture of 5th metatarsal of right foot by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

The examiner should provide current findings regarding all symptoms associated with the service-connected fracture of 5th metatarsal of right foot and should opine as to its severity.

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected fracture of 5th metatarsal of right foot, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.

3.  Obtain a supplemental VA opinion for the Veteran's acquired psychiatric disorder by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's currently acquired psychiatric disorders had their onset during active duty service, or were otherwise etiologically related to service?  

In providing the above opinion, the examiner must comment on all of the Veteran's diagnosed mental health disorders, as reflected in his VA and private treatment records, including depressive disorder, anxiety, and schizophrenia.  The examiner must also consider the Veteran's assertion that she had no mental health disorder prior to service, that her in-service symptoms of depression, worry, and nervousness continued after service and that those symptoms progressed into her current mental disorder, schizophrenia.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Schedule the Veteran for a VA examination for her sleep disorder by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

a.  Does the Veteran have a current sleep disorder, other than sleep apnea?  If so, please identify each diagnosis.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current sleep disorder had its onset during active duty service, or was otherwise etiologically related to service?

c.  Or, is it at least as likely as not (50 percent probability or greater) that the Veteran's current sleep disorder was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by her acquired psychiatric disorder, or any other service-connected disability?  

In providing the above opinions, the examiner should comment on the June 2011 private treatment record diagnosing the Veteran with unspecified sleep disturbance.  The examiner should also consider the Veteran's lay assertions, including her October 2017 Board testimony, describing her sleep problems.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

5.  Schedule the Veteran for a VA audiological examination for her bilateral hearing loss by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during active duty service, or was otherwise etiologically related to service, to include military noise exposure?

In providing the above opinion, the examiner should address the Veteran's reports of in-service exposure, while working on the flight line, to loud noise from the jets and her use of loud machinery, such as grinders, sanders, and welding equipment.  The examiner must also document whether the Veteran had post-service occupational and recreational noise exposure.

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

6.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


